Appeal from a decision of the Unemployment Insurance Appeal Board, filed October 13, 1989, which ruled that claimant was disqualified from receiving unemployment insurance benefits because her employment was terminated due to misconduct.
The evidence establishes that claimant, a nurse’s aide, had previously been told that she needed to be more careful in speaking to patients. The incident that culminated in her termination was her use of foul language toward a particular patient. Although claimant denied the use of such language, that merely presented a question of credibility which was within the exclusive province of the Unemployment Insurance Appeal Board to resolve (see, Matter of Padilla [Sephardic Home for the Aged—Roberts], 113 AD2d 997). The record also reveals that claimant had been furnished with the employer’s policy precluding the use of such language. The policy further provided that any disruption in patient care could result in an employee’s discharge. Under the circumstances, there is sub*889stantial evidence in the record to support the decision disqualifying claimant from receiving unemployment insurance benefits due to misconduct (see, Matter of Valentin [American Museum of Natural History—Roberts], 103 AD2d 919).
Decision affirmed, without costs. Mahoney, P. J., Casey, Weiss, Yesawich, Jr., and Harvey, JJ., concur.